              Case 3:20-cv-05354-RAJ Document 27 Filed 03/31/21 Page 1 of 2




 1
                                                 U.S. DISTRICT JUDGE RICHARD A. JONES
 2

 3

 4

 5

 6

 7                           UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF WASHINGTON
 8                                    AT SEATTLE
 9

10   SCOTT DURRANT,                   )
                                      ) CIVIL NO. 3:20-cv-05354-RAJ
11            Plaintiff,              )
12                                    ) PROPOSED ORDER
              vs.                     )
13                                    )
     COMMISSIONER OF SOCIAL SECURITY, )
14                                    )
15            Defendant               )
                                      )
16

17          This matter comes before the Court on the parties’ stipulated motion for attorney’s
18   fees pursuant to the Equal Access to Justice Act, 28 U.S.C. § 2412
19
            The motion is timely as Plaintiff had a 60-day appeal period, plus the 30-day
20
     period in §2412(d)(1)(B), from the entry of final judgment on January 8, 2021 to file a
21
     timely EAJA application. Akopyan v. Barnhart, 296 F.3d 852 (9th Cir. 2002); Melkonyan
22
     v. Sullivan, 501 U.S. 89, 94-96 (1991); FED. R. App. P. 4(a). Furthermore, upon review
23
     of the stipulation and the record, the Court determines that Plaintiff is the prevailing
24

25

                                                                  David Oliver & Associates
                                                                  2608 South 47th Street, Suite C
      PROPOSED ORDER FOR EAJA FEES - 1                            Tacoma, WA 98409
                                                                  (253) 472-4357
                                                                  david@sslawyer.org
              Case 3:20-cv-05354-RAJ Document 27 Filed 03/31/21 Page 2 of 2




 1   party, the government’s position was not substantially justified, and that the itemization
 2   of attorney time spent is reasonable. In short, the requirements of § 2412(d)(1)(B) are
 3   met.
 4
            Having thoroughly considered the parties’ briefing and the relevant record, the
 5
     Court hereby GRANTS the motion and awards Plaintiff $6,552.00 in attorney’s fees,
 6
     subject to any offset allowed under the Treasury Offset Program. See. Astrue v. Ratiff, 560
 7
     U.S. 586, 589 – 590 (2010). Payment of EAJA fees shall be sent to Plaintiff’s attorney:
 8
     David Oliver & Associates, 2608 South 47th Street, Suite C, Tacoma, WA 98409. Pursuant
 9
     to Ratiff, award shall be payable to Plaintiff’s attorneys, David Oliver & Associates, if the
10

11
     Commissioner confirms that Plaintiff owes no debt to the Government through the Federal

12   Treasury Offset program.

13          For the foregoing reasons, Plaintiff’s stipulated motion for attorney fees is

14   GRANTED;
15          DATED this the 31st day of March, 2021.
16

17                                                     A
18                                                     The Honorable Richard A. Jones
                                                       United States District Judge
19

20

21

22

23

24

25

                                                                 David Oliver & Associates
                                                                 2608 South 47th Street, Suite C
      PROPOSED ORDER FOR EAJA FEES - 2                           Tacoma, WA 98409
                                                                 (253) 472-4357
                                                                 david@sslawyer.org
